Citation Nr: 0433990	
Decision Date: 12/27/04    Archive Date: 01/04/05

DOCKET NO.  03-15 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for a disorder of the gums.

2.  Entitlement to service connection for an eye disorder.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for a heart disorder.


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel




INTRODUCTION

This case comes before the Board of Veterans Appeals (the 
Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (the RO).  

Procedural history

The veteran served on active duty from December 1965 to 
September 1967.  Service in Vietnam is indicated by the 
evidence of record.  

The Board denied the veteran's claim of entitlement to 
service connection for a disorder of the gums in an August 
1970 decision.  In March 2000, the RO received the veteran's 
request to reopen the claim.  At that time, the veteran also 
claimed entitlement to service connection for disorders of 
the eyes, back and heart.  In a July 2000 rating decision, 
the RO denied the claims.  The veteran disagreed with the 
July 2000 rating decision and initiated this appeal.  The 
appeal was perfected with the timely submission of the 
veteran's substantive appeal (VA Form 9) in February 2002.  

In March 2004, the Board remanded these issues to ensure that 
certain due process concerns were addressed; and in May 2004, 
the RO issued a supplemental statement of the case (SSOC) 
that continued the previous denials.  

In August 2003, the veteran's representative submitted a 
letter revoking its power of attorney for the veteran.  The 
veteran is currently unrepresented.

Issues not on appeal

The Board observes that in addition to remanding the issues 
listed above, its March 2004 decision included a decision 
that determined that new and material evidence had not been 
received which was sufficient to reopen the veteran's 
previously-denied claim of entitlement to service connection 
for post-traumatic stress disorder.  The benefit sought on 
appeal remained denied.  The Board's decision is final.  
See 38 C.F.R. § 20.1100 (2004).  Accordingly, that issue has 
been resolved and will be addressed no further herein.


FINDINGS OF FACT

1.  In an August 1970 rating decision, the Board denied 
service connection for a disorder of the gums. 

2.  The evidence associated with the claims file subsequent 
to the August 1970 decision is not new and so significant 
that it must be considered in order to fairly decide the 
merits of the veteran's claim.

3.  The veteran does not have a diagnosed disorder of the 
eyes; and competent medical evidence does not reveal that the 
veteran's claimed eye disorder is causally related to an 
injury or disease incurred in military service.

4.  The veteran does not have a diagnosed disorder of the 
back; and competent medical evidence does not reveal that the 
veteran's claimed back disorder is causally related to an 
injury or disease incurred in military service.

5.  The veteran does not have a diagnosed disorder of the 
heart; and competent medical evidence does not reveal that 
the veteran's claimed heart disorder is causally related to 
an injury or disease incurred in military service.


CONCLUSIONS OF LAW

1.  The Board's August 1970 decision denying service 
connection for a disorder of the gums is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. §§ 3.104, 20.1100 (2004).

2.  Since the Board's August 1970 decision, new and material 
evidence has not been received; and the veteran's claim of 
entitlement to service connection for a disorder of the gums 
is not reopened.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2000).

3.  A disorder of the eyes was not incurred as a result of 
the veteran's military service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2004).

4.  A back disorder was not incurred as a result of the 
veteran's military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).

5.  A heart disorder was not incurred as a result of the 
veteran's military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen a claim of entitlement to service 
connection for a disorder of the gums, which was denied by 
the Board in August 1970.  He is also seeking entitlement to 
service connection for claimed disorders of the eyes, back, 
and heart.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).  

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

As stated above, the VCAA alters the legal landscape in three 
distinct ways: standard of review, notice and duty to assist.  
The Board will now address these concepts within the context 
of the circumstances presented in this case.

The former well grounded claim requirement 

The RO initially denied the veteran's claims of entitlement 
to service connection in July 2000 by finding that they were 
not well grounded.  The VCAA subsequently eliminated the 
concept of a well-grounded claim.  The current standard of 
review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

In July 2000, the RO denied the veteran's claims by applying 
the then existing well groundedness standard.  In December 
2001, after the enactment of the VCAA in November 2000, and 
after notifying the veteran of the evidence needed to 
substantiate his claims, the RO denied service connection for 
disorders of the gums, eyes, back, and heart, based on the 
substantive merits of the claims.  Thus, any procedural 
defect contained in past RO adjudications which applied the 
now obsolete well groundedness standard has since been 
rectified.  The veteran was given the opportunity to submit 
evidence and arguments in response.  

The Board additionally observes that, as will be discussed in 
greater detail below, the RO applied the wrong standard in 
readjudcating the veteran's previously-denied claim of 
entitlement to service connection for gum disease on the 
merits.  The correct standard pertaining to reopening 
previous-denied claims will be set forth below.  The RO's use 
of the VCAA standard contained in 38 U.S.C.A. § 5107 does the 
veteran no harm, however, since it is more generous than the 
new and material evidence standard which should have been 
employed.  The Board concludes that there has been no 
prejudice to the veteran, as the RO accorded his claim more 
consideration than was warranted under the circumstances. See 
Edenfield v. Brown, 8 Vet. App. 384 (1995).    

The Board finds, therefore, that it can consider all four 
issues on appeal without the necessity of returning the case 
to the RO for further adjudication and without prejudice to 
him.  See Bernard v. Brown, 4 Vet. App. 384 (1993).   

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].  The Board observes that the 
Court's holding in Quartuccio applies to claims to reopen as 
well as to original claims.

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the July 2000 and December 2001 rating decisions, 
by the December 2001 statement of the case (SOC), and by the 
May 2004 SSOC of the pertinent law and regulations, of the 
need to submit additional evidence on his claim, and of the 
particular deficiencies in the evidence with respect to his 
claim.  More significantly, a letter was sent to the veteran 
in December 2001, with a copy to his representative, which 
was specifically intended to address the requirements of the 
VCAA.  That letter explained in detail the elements that must 
be established in order to grant service connection, and it 
provided a description of the evidence still needed to 
establish those elements.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the 
December 2001 VCAA letter, the RO informed the veteran that 
the RO would get such things as "medical records, employment 
records, or records from other Federal agencies."

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The December 2001 letter told the veteran to "Complete, sign 
and return the enclosed VA Forms 21-4142, Authorization for 
Release of Information to the Department of Veterans Affairs, 
if you were treated by any private doctors or hospitals for 
your eye, back, heart, [or] gum condition[...]and we will 
request those record for you."  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  Even though the December 2001 letter did 
not specifically request that the veteran provide "any 
evidence in [his] possession that pertains to the claim" (as 
stated in 38 C.F.R. § 3.159 (b)), it did request that he 
"tell us about any additional information or evidence that 
you want us to try to get for you."  The Board believes that 
this request substantially complies with the requirements of 
38 C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

The Board finds that December 2001 letter properly notified 
the veteran and his representative of the information, and 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim, and it 
properly indicated which portion of that information and 
evidence is to be provided by the veteran and which portion 
the Secretary would attempt to obtain on behalf of the 
veteran.  The Board notes that, even though the letter 
requested a response within 30 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].  

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 
17 Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of the issue by the RO.  In this case, the 
veteran's claim was initially adjudicated by the RO in July 
2000, prior to the enactment of the VCAA in November 2000.  
Furnishing the veteran with VCAA notice prior to this initial 
adjudication was clearly an impossibility; VA's General 
Counsel has held that the failure to do so does not 
constitute error.  See VAOGCPREC 7-2004.  VA General Counsel 
opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c) 
(West 2002); 38 C.F.R. § 14.507 (2004).  Subsequent to 
furnishing the veteran with the VCAA letter in December 2001, 
the RO readjudicated his claim in a December 2001 rating 
decision, and in a May 2004 SSOC.  Thus, any VCAA notice 
deficiency has been rectified.   

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the RO requested and 
obtained the veteran's service medical records and VA 
outpatient treatment records.  The veteran submitted copies 
of his service personnel records, and unit history.  There is 
no indication that there exists any evidence which has a 
bearing on this case which has not been obtained.

The Board notes that the veteran, who has a long history of 
chronic paranoid schizophrenia,  has alleged on several 
occasions that his service records are missing.  It is true 
that at the time of the February 1969 rating decision on his 
dental claims, his service medical records had not yet been 
obtained.  However, pursuant to a January 1970 Board remand, 
those records were obtained and have been of record since 
that time.  There is nothing in the file to indicate that any 
records of the veteran's service have not been obtained.  In 
addition, with respect to the eye, back and heart disorder 
claims the outcome hinges on the current existence of the 
claimed disabilities, not what occurred during service. 

While the record contains a VA general medical examination 
dated June 1992, a recent VA examination has not been 
conducted.  As stated above, the VCAA directs that VA shall 
provide a medical examination or obtaining a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim.  An examination is deemed "necessary" 
if the evidence of record: (A) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (B) establishes that 
the veteran suffered an injury or disease in service; (C) 
indicates that the claimed disability or symptoms may be 
associated with the established injury, or disease in service 
or with another service-connected disability, but (D) does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) 
(2004); see also Charles v. Principi, 16 Vet. App. 370 
(2002).

In the absence of evidence of a current disability of the 
eyes, back, or heart, and in the absence of any evidence 
indicated that such disabilities or symptoms may be 
associated with a disease or injury incurred in service, a 
medical nexus opinion would not aid the Board in its decision 
or benefit the veteran.  Under the circumstances presented in 
this case, a remand for such examination and opinion would 
serve no useful purpose because such examination is not 
"necessary".  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  See also 
38 U.S.C.A. § 5103A(a)(2) (West 2002)

With respect to the gum disease claim, which was previously 
denied by the Board in August 1970, under the VCAA VA's 
statutory duty to assist does not attach unless and until the 
claim has been reopened based on the submission of new and 
material evidence.  38 U.S.C.A. § 5103A (West 2002).  

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case. 

The Board additionally observes that veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  The veteran was informed of his 
right to a hearing and was presented several options for 
presenting personal testimony; he indicated on his VA Form 9 
statement that he did not want a BVA hearing, and he never 
requested a hearing before the RO.  

Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.   

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
disorder of the gums.

The veteran is seeking to reopen a previously denied claim of 
entitlement to service connection for a disorder of the gums.  
The Board points out that although the RO adjudicated the 
claim as if no previous denial existed, the Board must first 
examine whether the evidence warrants reopening the claim.  
See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) 
[if service connection for a claimed disability has been 
previously denied and that decision became final, the Board 
does not have jurisdiction to review the claim on a de novo 
basis in the absence of a finding that new and material 
evidence has been submitted].  This is significant to the 
Board because the preliminary question of whether a 
previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  

Pertinent Law and Regulations

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2004); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2004); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A "current disability" means a disability shown by competent 
medical evidence to exist at the time of the award of service 
connection.  Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Chelte v. Brown, 10 Vet. App. 268 (1997).

Service connection - dental claims

Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease will be 
considered service connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in 38 C.F.R. 
§  17.161.  The rating activity will consider each defective 
or missing tooth and each disease of the teeth and 
periodontal tissues separately to determine whether the 
condition was incurred or aggravated in the line of duty 
during active service. 
When applicable, the rating activity will determine whether 
the condition is due to combat or other in-service trauma, or 
whether the veteran was interned as a prisoner of war.  38 
C.F.R. § 3.381(a) and (b) (2004).

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered.  Treatment during service, including 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
38 C.F.R. § 3.381(c) (2004).

The following will not be considered service connected for 
treatment purposes:

(1) Calculus;

(2) Acute periodontal disease;

(3) Third molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in-service trauma; and

(4) Impacted or malposed teeth, and other developmental 
defects, unless disease or pathology of these teeth developed 
after 180 days or more of active service.

38 C.F.R. § 3.381(e) (2004).

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2004).  Pursuant to 38 U.S.C.A. § 5108 
(West 2002), a finally disallowed claim may be reopened when 
new and material evidence is presented or secured with 
respect to that claim.

The Board notes that there has been a regulatory change with 
respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 
38 C.F.R. § 3.156(a)].  The veteran filed his claim to reopen 
in March 2000, prior to this date.  Therefore, the earlier 
version of the law, which is set forth in the following 
paragraph, is applicable. 

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2000).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the truthfulness of evidence is 
presumed, unless the evidence is inherently incredible or 
consists of statements which are beyond the competence of the 
person making them.  See Justus v. Principi, 3 Vet. App. 510, 
513 (1992).

Analysis

As discussed in detail above, before the Board can evaluate 
the merits of a previously denied claim, it must first 
determine whether a claimant has submitted new and material 
evidence with respect to that claim.  After reviewing the 
record, and for reasons expressed immediately below, the 
Board is of the opinion that the veteran has not submitted 
new and material evidence sufficient to reopen his claim of 
entitlement to service connection for a disorder of the gums.  

The August 1970 Board decision

The August 1970 Board decision which denied the veteran's 
claim of entitlement to service connection for gum disease, 
noted that service medical records were pertinently negative.  
An October 1967 dental examination, approximately one month 
after the veteran's discharge from service in September 1967, 
revealed Vincent's infection and periodonitis.  The Board 
denied the claim based on a lack of any finding of gum 
disease in service.  The Board further observed that there 
was no evidence of in-service trauma, as alleged by the 
veteran.   

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

At the time of the August 1970 Board decision, the evidence 
then of record established only that the veteran had current 
complaints with respect to his gums, element (1).  There was 
no injury or disease of the gums noted in service, element 
(2).  The veteran's service medical records contain no 
references to any complaint or treatment for complaints 
related to the gums.  The service separation examination in 
September 1967 shows normal findings for the mouth.  Indeed, 
the veteran completed a report of medical history at 
separation, indicating "NO" to whether he had ever suffered 
severe tooth or gum trouble.  Also, at the time of the August 
1970 decision, there was no evidence to show a relationship 
between any in-service injury or disease of the gums and a 
current disability, element (3).  

Additional evidence

The evidence submitted after the August 1970 denial similarly 
does not tend to establish any of the elements required for 
service connection.  VA outpatient treatment reports show a 
current disability, diagnosed as pyorrhea in July 1978; 
however, that report relates to the veteran's current or 
post-service condition, and does not address a nexus to 
service.  The Court has held that medical evidence which 
merely documents continued diagnosis and treatment of 
disease, without addressing the crucial matter of medical 
nexus, does not constitute new and material evidence.  See 
Cornele v. Brown, 6 Vet. App. 59, 62 (1993).

Statements from the veteran which continue to report an in-
service injury cannot be considered new and material, since 
these are merely reiterations of contentions which were 
already considered by the Board in denying the claim in 1970.  
As such, these statements are not new.  See Reid v. 
Derwinski, 2 Vet. App. 312, 315 (1992).

In this connection, a VA outpatient treatment report from 
July 1978 contains a statement that the veteran has 
complained of symptoms such as bleeding gums since 1967 (that 
is, during service).  However, this appears to be merely a 
recitation of the veteran's statements to the effect that he 
had gum problems in service, and as such the Board finds that 
it is not new and material.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) ["a bare transcription of a lay history 
is not transformed into 'competent medical evidence' merely 
because the transcriber happens to be a medical 
professional"]; see also Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995).

To the extent that the veteran himself ascribed any gum 
problems to his military service, it is well settled that 
laypersons without medical training, such as the veteran, are 
no competent to comment on medical matters such as diagnosis, 
date of onset or cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  Indeed, in Moray 
v. Brown, 5 Vet. App. 211 (1993), the Court noted that lay 
persons are not competent to offer medical opinions and that 
such evidence does not provide a basis on which to reopen a 
claim for service connection.  In Routen v. Brown, 10 Vet. 
App. 183, 186, (1997), the Court noted "[l]ay assertions of 
medical causation . . . cannot suffice to reopen a claim 
under 38 U.S.C.A. 5108."

Changed regulations

The Court has held that where a claim is based upon a 
substantive right created by a statutory or regulatory 
provision that did not exist at the time of the prior final 
denial of the claim, adjudication of the latter claim is not 
a "reopening" of the first claim, such as would be 
prohibited, absent new and material evidence, by section 
7104(b).  The fact of the intervening change in law is itself 
sufficient to change the factual basis such that the latter 
claim is not "a claim based upon the same factual basis" as 
the former claim.  See Spencer v. Brown, 4 Vet. App. 283 
(1993), citing Sawyer v. Derwinski, 1 Vet. App. 130, 133 
(1991); Akins v. Derwinski, 1 Vet. App. 228, 230 (1991).

Accordingly, the Board has considered certain changes to the 
regulations governing dental claims after the August 1970 
Board decision.  Most pertinent to the veteran's claim was 
the addition of 38 C.F.R. § 4.149 in February 1994 and a 
revision of 38 C.F.R. § 3.381 in June 1999.  The Board must 
determine whether these changes created a new substantive 
right so as to allow consideration of the veteran's claim on 
a de novo basis.  

The Board finds that while the regulations governing dental 
claims have changed significantly since the August 1970 Board 
decision, those changes have resulted in limitation of 
benefits available for periodontal disorders.  In the 
veteran's case, the changes in the regulations have not 
resulted in new substantive rights or an overall 
liberalization of the requirements for service connection.  
With respect to periodontal diseases, at the time of the 
August 1970 Board decision, service connected compensation 
was available for diseases of the investing tissue.  The 
addition of 38 C.F.R. § 4.149 in February 1994, which was 
later incorporated into 38 C.F.R. § 3.381 in June 1999, 
limits service connection for periodontal disease to 
outpatient dental treatment only.  

The Board notes that service connection for gingivitis was 
specifically prohibited prior to the June 1999 amendments.  
However, service connection was and still is permitted for 
pyorrhea, Vincent's disease and periodontitis, the primary 
diagnoses of record in the veteran's case.  While the 
regulations governing service connection for such conditions 
in 1970 were not identical to those currently in effect, and 
involved certain restrictions, the Court in Spencer held that 
the type of change in law or regulation which will justify a 
de novo adjudication of a claim after a final decision is a 
change which provides a new basis for establishing 
entitlement to the relief sought so as to render the new 
claim legally and factually distinct from the former claim.  
In the Board's view, for the reasons discussed above, such a 
change has not occurred with respect to the veteran's claim.  

Conclusion

In conclusion, for the reasons stated above, the Board finds 
that the evidence submitted subsequent to the August 1970 
denial of the veteran's claim is not so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.  Accordingly, new and material evidence 
has not been submitted and the claim of entitlement to 
service connection for a disorder of the gums is not 
reopened. 

Additional comment

As discussed above, there is no duty on the part of VA to 
assist the veteran in the development of his claim in the 
absence of a reopened claim.  The Board views its discussion 
above as sufficient to inform the veteran of the elements 
necessary to reopen his claim.  See Graves v. Brown, 8 Vet. 
App. 522, 524 (1996).

2.  Entitlement to service connection for a disorder of the 
eyes.

3.  Entitlement to service connection for a back disorder.

4.  Entitlement to service connection for a heart disorder.

The veteran is seeking service connection for disorders of 
the eyes, back, and heart.  As these claims are being 
disposed of on essentially the same basis, the Board will 
address them in a common discussion below.

The law and regulations relating to service connection is set 
out above and will not be repeated here.  

Analysis 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

With respect to element (1), based on the evidence of record 
it does not appear that the veteran in fact has disabilities 
of the heart, back, and eyes.  A general medical examination 
conducted in June 1992 shows normal findings for the eyes, 
cardiovascular system, and musculo-skeletal system.  Evidence 
obtained more recently pertains primarily to a psychiatric 
disorder and does not refer to problems of the heart, back, 
or eyes.  

With respect to alleged heart disease, although the veteran 
complained of chest pains in May 2004, the examiner did not 
diagnose or suggest any problem related to the veteran's 
heart as the cause for his symptoms.  Rather, the examiner 
attributed the pain to a muscle contraction.  Similarly, in 
August 2002, a myocardial infarction was ruled out as the 
cause of chest pain.  Sinus bradycardia was noted at that 
time.  Bradycardia is defined as a slow heartbeat.  See 
Pritchett v. Derwinski, 2 Vet. App. 116, 117 (1992).  
However, bradycardia does not constitute a medical diagnosis, 
but is a simply a clinical finding.  Symptoms alone, without 
a finding of an underlying disorder, cannot be service-
connected.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  

The veteran reported at his August 1993 hearing that he was 
told that his heart was "smaller than it was supposed to 
be".  However, there is no medical evidence reflecting this, 
let alone that such a finding would constitute a disability 
or that one's heart could somehow shrink during or due to 
military service.  The veteran's account of what a physician 
purportedly said, filtered as it is through a layperson's 
sensibilities, is not competent medical evidence.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

With respect to purported eye disease, the veteran complained 
of redness and swelling of the left eye in April 1980 and was 
diagnosed with conjunctivitis. There was no follow-up.  The 
veteran complained of redness and draining in the right eye 
in August 1986, but attributed this to a recent fist-fight.  
Again, there was no follow-up.  The veteran was hospitalized 
in August 1989 for alcohol dependence; and an eye examination 
conducted during his hospitalization showed only refractive 
error.  In the absence of superimposed disease or injury, 
service connection may not be allowed for refractive error of 
the eyes, as this is not a disease or injury within the 
meaning of applicable legislation relating to service 
connection.  See 38 C.F.R. §§ 3.303(c) (2004), 4.9; VA Manual 
M21-1, Part VI, Subchapter II, para. 11.07;
See also Winn v. Brown, 8 Vet. App. 510, 516 (1996) and cases 
cited therein.
 
As noted above, there was no eye disability shown on 
examination in 1992, and no subsequent evidence of any eye 
disability.    

There appears to be no post-service medical evidence in the 
record referencing a back disability.

The only evidence of the claimed disabilities emanates from 
the veteran himself.  As explained above, however, the 
veteran's comments on medical matters such as diagnosis are 
neither competent or probative. See Espiritu, supra.

It is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].  The Board therefore believes that in the absence of 
any medically identified disability of the heart, eyes, or 
back, service connection may not be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  Hickson element (1) has 
not been satisfied, and the veteran's claim fails on that 
basis.

For the sake of completeness, the Board will briefly touch on 
the remaining two elements.

With respect to the second Hickson element, the Board can 
identify nothing in the evidence pertinent to service to 
establish or even suggest that the veteran suffered an injury 
or disease affecting his heart or eyes during his military 
service.  The service medical records are entirely negative 
as to such a disease or injury.  
Hickson element (2) is not met as to those two claimed 
conditions.  

The veteran did complain of back pain on several occasions 
during service. In March 1966, the veteran was diagnosed with 
a lumbosacral strain.  Hickson element (2) is arguably 
satisfied as to the back condition. 

The third Hickson element is not met for any of the claimed 
disabilities.  Because the record contains no competent 
medical evidence of current disability of the eye, heart, or 
back, it logically follows that there is no competent medical 
nexus of record.  Such is in fact the case here.  As 
discussed above, to the extent that the veteran himself is 
attempting to opine on this matter, he is not competent to do 
so.  
See Espiritu, 2 Vet. App. at 494-5.  
 
If no chronic disability was diagnosed in service, a claim 
can still be substantiated if continuity of symptomatology is 
demonstrated after service, and if competent evidence relates 
the present right leg disorder to that symptomatology.  
See 38 C.F.R. § 3.303 (2004); see also Savage v. Gober, 10 
Vet. App. 488 (1997). However, in this case there is no 
suggestion of continuous back symptoms after service.  The 
Board finds it significant that, while the veteran sought 
service connection for a disorder of the gums shortly after 
leaving service, he did not report disorders of the eyes, 
heart, or back to his health care providers until he filed 
his March 2000 claim, more than two decades after service.  
See Shaw v. Principi, 3 Vet. App. 365 (1992) [a veteran's 
delay in asserting a claim can constitute negative evidence 
that weighs against the claim].  Indeed, the Court has held 
that the fact that there was no record of any complaint, let 
alone treatment, involving a claimed condition for many years 
could be decisive.  See Maxon v. West, 12 Vet. App. 453, 459 
(1999).

In short, for the reasons stated above the third Hickson 
element is also not met for any of the claimed disabilities.

The Board therefore finds that a preponderance of the 
evidence is against a showing that the veteran has a current 
disorder of the eyes, heart, or back that resulted from a 
disease or injury incurred in active service.  The veteran's 
claims of entitlement to service connection for disorders of 
the eyes, heart, and back are accordingly denied.


ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for a disorder of the 
gums is not reopened.

Service connection for a disorder of the eyes is denied.

Service connection for a disorder of the back is denied.




Service connection for a disorder of the heart is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2


 
 
 
 

